Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interviews with Gary Hartman, attorney of record and John Nader, applicant, on interviews on 01/28/2021 and 02/10/2021. In the interview it was also agreed that the units that form the folder/gluer line of Claim 1 would be interpreted invoking 35 U.S.C. 112(f) as the corresponding structure in the specification.

The application has been amended as follows: 

Claim 1 will now read:  
A finishing process performed entirely on a folder/gluer line comprising a feeder unit, a turnover unit, at least one folding station comprising a plow folding device, at least one gluer unit, and a slitting station to convey a single, individual contiguous blank consisting of a single material through the folder/gluer line and perform thereon folding, gluing, slitting, and shingling/stacking operations to manufacture a finished, mail-ready product comprising a single-page or multi-page carrier and at least one card secured thereto so that the carrier and the card of the finished mail-ready product are entirely formed by regions of the blank consisting of the single material and comprising at least one carrier panel and at least one card panel with a fold line therebetween, 
	the process comprising printing text and/or images on a sheet, die cutting the sheet to create the blank and create a partial cutout portion in the card panel such that the partial cutout portion remains partially attached to the card panel and a remaining portion of the card panel surrounds the partial cutout portion, and 
	while the blank is conveyed through the folder/gluer line:

	using the gluer unit to apply glue to the partial cutout portion on the card panel or to the carrier panel at a location aligned with the partial cutout portion on the card panel,
	using the plow folding device of the folding station to fold the blank at the fold line to form a spine between the card panel and carrier panel and to adhere the partial cutout portion of the card panel to the carrier panel with the glue,
	detaching the remaining portion from the partial cutout portion by removing the spine with the slitting station so that the partial cutout portion of the card panel is the only part of the card panel that remains attached to the carrier panel,
	removing the remaining portion from the card panel as waste material so that only the partial cutout portion of the card panel remains attached to the carrier panel as the card adhered to the carrier panel, and
	finishing the blank to form the finished, mail-ready product in which the carrier panel defines at least a portion of the carrier of the finished, mail-ready product and the card is secured to the carrier panel,
	wherein the partial cutout portion is created in the card panel by the die cutting of the blank before the steps of using the gluer unit and the folding station of the folder/gluer line, and
	wherein the carrier and the card of the finished, mail-ready product are produced entirely from the single material of the blank, except for the card there is no residual evidence of the card panel on the finished mail-ready product, the card consists of the single material, and the card is never physically separated from the blank throughout the process.

Claim 5 will now read:
A finishing process performed entirely on a folder/gluer line comprising at least a first folding station, at least a first gluer unit, a hook and lift mechanism, and at least a mid-line rotary die cutter to manufacture a finished, mail-ready product comprising a carrier and at least one card secured thereto
 so that the carrier and the card of the finished mail-ready product are entirely formed by regions of a single, individual contiguous blank consisting of a paper material and comprising at least a first carrier 
	 the process comprising printing text and/or images on a sheet, cutting the sheet to create the blank, and 
	while the blank is conveyed through the folder/gluer line:
	using the mid-line rotary die cutter to cut the first card panel to at least partially define a first partial cutout card therein such that the first partial cutout card remains partially attached to the first card panel and a first remaining portion of the first card panel surrounds the first partial cutout card;
	using the first gluer unit to apply glue to the first partial cutout card on the first card panel or to the first carrier panel at a location aligned with the first partial cutout card on the first card panel,
	using the first folding station to fold the first card panel over and onto the first carrier panel such that a spine is formed between the first card panel and the first carrier panel and the first partial cutout card is secured to the first carrier panel with the glue;
	performing a slitting operation on the first card panel to detach the first remaining portion from the first partial cutout card by removing the spine so that the first partial cutout card is the only part of the first card panel that remains attached to the first carrier panel;
	removing the first remaining portion of the first card panel as waste material so that the first remaining portion is separated from the first partial cutout card,
 only the first partial cutout card remains secured to the first carrier panel and defines at least a portion of the card of the finished, mail-ready product, and the first carrier panel defines at least a portion of the carrier of the finished, mail-ready product, wherein the first remaining portion is removed from the first card panel by using the hook and lift mechanism to engage a leading edge of the first remaining portion that protrudes beyond the first carrier panel; and
	finishing the blank to form the finished, mail-ready product in which the card is secured to the carrier;
	wherein the card and the carrier of the finished, mail-ready product are produced entirely from the paper material of the blank, except for the card there is no residual evidence of the card panel on the 

Claim 10 will now read:
The finishing process of claim 5, wherein the mid-line rotary die cutter makes a kiss-cut, and the blank is cut with the mid-line rotary die cutter after the steps of using the gluer unit and the folding station by cutting through the card panel and leaving the carrier panel uncut.

Claim 21 will now read:
The finishing process of claim 1, wherein the folder/gluer line comprises a hook and lift mechanism and the remaining portion is removed from the card panel by using the hook and lift mechanism to engage a waste extraction flap of the first remaining portion that protrudes beyond the carrier panel.

Claim 22 will now read:
The finishing process of claim 5, wherein the leading edge of the first remaining portion is a waste extraction flap.

Claim 23 will now read:
The finishing process of claim 9, wherein the leading edge of the first remaining portion is a waste extraction flap.

Claim 24 will now read:
The finishing process of claim 9, wherein the mid-line rotary die cutter makes a kiss-cut, and the blank is cut with the mid-line rotary die cutter after the steps of using the first gluer unit and the first folding station by cutting through the first and second card panels and leaving the first carrier panel uncut.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
    
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Feeder unit will be considered the Feeder Unit 202 as described on Figure 5 and on paragraphs 34, 40, 42 and 43 of the specification.
Turnover unit will be considered the Turnover unit 208 as described on Figure 5 and paragraphs 34 and 45 of the specification.
Folding station will be considered the Folding stations 214,216,220,230 as described on Figure 5 and paragraphs 34, 35, 44, 47, 48, 49, 51, 52, 58 and 59 of the specification.
Plow folding device will be considered as the Plow folding device 76 as described on Figure 5 and paragraph 13 of the specification.
Gluer unit will be considered as the Gluing Unit 222 as described on Figure 5 and paragraphs 10, 34 and 47 of the specification.
Slitting station will be considered as slitting station 224 as described on Figure 5 and paragraphs 34, 48, 52 and 60 of the specification.
Hook and lift mechanism will be considered as hook and lift mechanism 240 as discussed on Figure 12 and paragraphs 40, 61 and 63.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1, 3 to 7, 9, 10, 12 to 15, and 17 to 35 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1:
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed finishing process performed entirely on a folder/gluer line comprising a feeder unit, a turnover unit, at least one folding station comprising a plow folding device, at least one gluer unit, and a slitting station to convey a single, individual contiguous blank consisting of a single material through the folder/gluer line and perform thereon folding, gluing, slitting, and shingling/stacking operations to manufacture a finished, mail-ready product comprising a single-page or multi-page carrier and at least one card secured thereto.


Regarding Claim 5:
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed finishing process performed entirely on a folder/gluer line. The use of Waste extraction Systems is well known in the art as discussed in previous actions, in particular Stroud (US 3888150) describes one in particular. At the same time the use of waste extraction flaps to remove portions of labels that are going to be discarded as waste again is well known, and was also discussed for example by Sechet (US 5472756) used in the previous action. Several other waste extraction systems are known in the art, but a system similar to the Hook and lift mechanism as described of Figure 12 and paragraphs 40, 61 and 63 of the PGPub is not disclosed in the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946.  The examiner can normally be reached on M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
                                                                          
/ROBERT F LONG/Primary Examiner, Art Unit 3731